DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 are pending. 
	Claims 1-3 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “receptor part” in the newly amended claim limitations is not described in the specification with regard to the elected embodiment of Figure 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yumikino (US 2005/0276657 A1) in view of Noda (US 2008/0315729 A1). 
Regarding Claim 4, Yumikino discloses a body support device for supporting a body of a wearer, comprising a first support part (Figure 11, 1) having a first end (proximal end closer to the pelvis) and a second end (distal end closer to the knee joint) and attached to a thigh back of the wearer (via 27 and 28) so that the first end is located close to a hip of the wearer and the second end is located close to a knee of the wearer, a second support part (Figure 11, 2) having a first end (proximal end closer to the knee joint) and a second end (distal end closer to the ankle joint) and attached to a shin of the wearer (via 29 and 30) so that the first end is located close to the knee of the wearer and the second end is located close to a foot of the wearer, a grounding part located close to the foot of the wearer (portion of 2 extending from coupling under the heel of the foot as seen in Figure 11), a first rotary part (not labeled in Figure 11, but seen in the figure and the coupling as described in EXAMPLE 2 and seen in  Figures 2A and 2B, rotor is element 12) that connects the second end of the first support part with the first end of the second support part and rotates one of the first and second support parts relative to the other according to an angle of the shin with respect to the thigh back of the wearer (as seen in Figure 7 and described in [0080]), and a second rotary part that connects the second end of the second support part with an upper end of the grounding part (as seen but not labeled in Figure 11, as described in EXAMPLE 2 and seen in  Figures 2A and 2B, rotor is element 12)  and rotates one of the second support part and the grounding part relative to the other according to an angle of the foot with respect to the shin of the wearer (as seen in Figure 7 and described in [0080]), where the first rotary part restricts the rotation in a direction that brings the thigh back and a calf of the wearer closer to each other to within a predetermined angle (as per the location of rotary part between elements 1 and 2 and with movable bending as described in [0080]). The device of Yumikino is capable of supporting the weight of the wearer and maintaining a knee-bent posture of the wearer.  Please note: as no parameters are provided for a “knee-bent” posture, the limitation is interpreted broadly, and as the knee is “bent” in various angles while maintaining a standing posture, the device of Yumikino meets the limitation as claimed. Further, the device of Yumikino discloses a seat part (Figure 11, 28) for the wearer to sit on, as the wearer may sit on the posterior thigh support as seen in Figure 11.
Yumikino discloses the invention substantially as claimed, but fails to disclose the seat part having a receptor part extending vertically along the thigh back of the wearer and receiving the thigh back of the wearer, and an extension part extending from the receptor part to a rearward side of the wearer, the extension part configured to receive a hip portion of the wearer. 
In the same art of support devices, Noda teaches a seat (Figure 1, 1) having a receptor part extending vertically along the thigh back of the wearer (42) and receiving the thigh back of the wearer, and an extension part extending from the receptor part (41a) to a rearward side of the wearer, the extension part configured to receive a hip portion of the wearer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a seat as is taught by Noda with the support device of Yumikino when additional support is needed for the pelvis and trunk of the patient.  
Regarding Claim 5, Yumikino discloses that the first rotary part has a first stop mechanism (via pin 10 as seen in Figure 2A) whereby a restricted angle of the rotation can be selected from among a plurality of angles (as described in [0082]).
Regarding Claim 6, Yumikino discloses that the first rotary part has an identification mechanism for indicating a locked state in which a state of restricting the rotation to within the predetermined angle is maintained (as indicated by pin 10 and cover 13).
Regarding Claim 7, Yumikino discloses that the second end of the first support part and the first end of the second support part are connected spirally via the first rotary part (as seen in Figures 2A and B, the second end of the first support and the first end of the second support are connected to the base elements 3 and 4 respectively causing a spiral connection).
Regarding Claim 8, Yumikino discloses an adjustment mechanism provided at either the second end of the second support part or the upper end of the grounding part so as to adjust a position at which the second end and the upper end are connected with each other (this would occur as the support part where recessed groove 5 and protruding piece 6 would determine the position at which the ends are connected).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yumikino  in view of Noda in further view of Sankai et al. (US 2016/0331625 A1, hereinafter “Sankai”).
Regarding Claim 11, Yumikino in view of Noda discloses the invention of Claim 4 as described above, but does not disclose the grounding part with a placement part on which the foot of the wearer is placed, the placement part has a first end in a direction toward a heel of the wearer and a second end in a direction toward a toe of the wearer, and in a state in which the placement part is in contact with the ground, the first end of the placement part has a longer distance from the ground than a distance of the second end of the placement part from the ground.
In the same art of prosthetic devices, Sankai teaches a device with a grounding part (Figures 3 and 4, 60R and 60L) with a placement part (sole of shoe portion) on which the foot of the wearer is placed, the placement part has a first end in a direction toward a heel of the wearer and a second end in a direction toward a toe of the wearer, and in a state in which the placement part is in contact with the ground (Figure 4), the first end of the placement part has a longer distance from the ground than a distance of the second end of the placement part from the ground (as heel of 60R as seen in Figure 4 is elevated relative to the toe the distance would be longer).
It would be obvious to one having ordinary skill in the art at the time the invention was filed to provide an elevated heel in a prosthetic leg as is taught by Sankai with the device of Yumikino in view of Noda on one or both sides in order to correct orthopedically for a leg length inequality that may originate in the pelvis or as a post-surgical consideration as providing a heel lift to balance the leg length would improve postural and gait stability.
Regarding Claim 13, Yumikino discloses a rotary part (rotary part as seen in Figure 11 that approximates the ankle joint) that rotates the grounding part in a first and second direction relative to the second support part, but fails to disclose that the grounding part has a right and left rotary part that rotates the grounding part in a right and left direction relative to the second support part. 
In the same art of prosthetic devices, Sankai teaches a device with a grounding part (Figures 3 and 4, 60R and 60L) with a right and left rotary part (50R and 50L) that rotate the grounding part in a right and left direction ([0087] discloses that the foot joint mechanisms and angulation changes in accordance with the walking motion of the wearer in the same manner as the foot joints of the wearer, which would include a right and left direction) relative to a second support part (23R and 23L).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the grounding part and foot joint mechanisms of Sankai with the device of Yumikino in view of Noda in order to more closely approximate the motion of the foot joint of the wearer as is taught by Sankai. 
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yumikino in view of Noda in further view of FERRIGOLO et al. (US 2007/0213648 A1, hereinafter “Ferrigolo”).
Regarding Claim 9, Yumikino in view of Noda discloses the invention of Claim 4 as described above, but fails to describe the first support part with a first elastic member on a surface that comes into contact with the thigh back and the second support part has a second elastic member on a surface that comes into contact with the shin.
Ferrigolo teaches the use of elastic members (Figure 1, 18) in the field of prosthetic leg supports for the purpose of providing adjustability in the fit of the prosthetic device (as described in [0035]).
It would have been obvious at the time the invention was filed to provide the device of Yumikino in view of Noda with elastic adjustable members connected to the support parts, the first elastic member on a surface that comes in contact with the thigh back (the proximal elastic member 18 as is seen in Figure 1 of Ferrigolo), and the second elastic member  on a surface that comes in contact with the shin (the distal elastic member 18 as seen in Figure 1 of Ferrigolo) in order to provide a more adjustable fit for the support to the thigh and shin of the patient.
Regarding Claim 10, Ferrigolo further teaches that the rotary elements (Figure 1, 13) of the Ferrigolo device can be located on either an inner side or the outer side of the patient dependent upon varus/valgus deformity ([0017].  It would have been obvious to one having ordinary skill at the time the invention was filed to place the device of Yumikino in view of Noda on the inner side of a leg of a patient if the knee is a valgus knee as is taught by Ferrigolo.
Regarding Claim 12, Ferrigolo further teaches the use of Velcro or bucked soft straps for use in conjunction with the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed utilize the detachable soft straps of Ferrigolo with the device of Yumikino in view of Noda as assisting parts for attaching the first support part to surround a thigh portion, and the second support part to surround a lower leg portion, as it is old and well known in the art to utilize detachable straps to for a comfortable secure connection from a prosthetic device to a patient. 

Response to Arguments
Applicant’s arguments with respect to claims 4-13 have been considered but are moot because the new ground of rejection of Yumikino in view of Noda discloses all of the newly added claim limitations as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774    

                                                                                                                                                                                                    /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774